ORDER
This case came before the court for oral argument May 6,1991 pursuant to an order which had directed the parties including the intervenor-defendants Providence Journal Company and Katherine Gregg to appear in support of and in opposition to plaintiffs’ motion for a stay which in effect sought injunctive relief pending appeal from a judgment of the Superior Court denying a preliminary injunction sought by the plaintiffs. The plaintiffs seek to enjoin the Governor and the State of Rhode Island from releasing to the press and public informa*105tion concerning pension benefits which were awarded to divers individuals by way of acts of the General Assembly that enabled the recipients to purchase or otherwise receive credits in the state retirement system at less than the full actuarial costs of such credits under circumstances not normally available to members of the state retirement system.
After hearing the arguments of counsel and examining the memoranda filed by the parties and the amicus curiae (Government Accountability Project Foundation), the court enters the following order:
1. The request for injunctive relief filed by the plaintiff is hereby denied.
2. An opinion setting forth the reasons in support of this order will follow in due course.
FAY, C.J., did not participate.